Name: Commission Regulation (EEC) No 1245/82 of 19 May 1982 laying down detailed rules for the application of the slaughtering premium for adult bovine animals in the United Kingdom for the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 5 . 82 Official Journal of the European Communities No L 143/23 COMMISSION REGULATION (EEC) No 1245/82 of 19 May 1982 laying down detailed rules for the application of the slaughtering premium for adult bovine animals in die United Kingdom for the 1982/83 marketing year Whereas Regulation (EEC) No 1380/81 (4) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The amount of the slaughtering premium provided for in Regulation (EEC) No 1200/82 shall be the same in all regions of the United Kingdom. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1200/82 of 18 May 1982 authorizing the United Kingdom to grant a premium for the slaughter of certain adult bovine animals for slaughter during the 1982/83 marketing year ('), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (2), as last amended by Regulation (EEC) No 1207/82 (3), and in particular Article 4 (3) thereof, Whereas Regulation (EEC) No 1200/82 authorized the United Kingdom to grant producers, during the 1982/83 marketing year, a premium for the slaughter of certain adult bovine animals for slaughter of Community origin and other than cows ; whereas detailed rules for application should be laid down ; Whereas it should be specified that the amount of the slaughtering premium must be the same in all regions of the United Kingdom ; Whereas it should be laid down that only animals born and reared in the Community and slaughtered in the United Kingdom are eligible for the premiums ; whereas, however, animals born and reared in the United Kingdom should, under certain conditions, be eligible for the premium if they are slaughtered in Ireland ; Whereas provisions should be adopted to ensure that meat from animals in respect of which the premium has been granted cannot be bought in by intervention agencies in other Member States ; Whereas rules for calculating the maximum amount referred to in Article 1 (2) of Regulation (EEC) No 1 200/82 should be laid down ; Whereas the average weight of animals for which the premium has been paid in previous marketing years in the United Kingdom should be determined and speci ­ fied ; 1 . The competent authorities of the United Kingdom shall specify the categories, qualities and weight limits of adult bovine animals which they regard as eligible for the premium. 2. The average weight referred to in Article 1 (2) of Regulation (EEC) No 1200/82 is hereby fixed at 460 kilograms. 3 . The competent authorities of the United Kingdom shall lay down rules governing the equiva ­ lence between the slaughter weight and the live weight, taking account of the presentation of the carcase . Article 3 1 . The United Kingdom may provide that the premium referred to in Article 1 shall be granted at the time when an animal is first marketed for slaughter. The competent authorities shall inform the Commission when they make such provision . 2. Animals in respect of which the premium has thus been granted must be slaughtered within 28 days from the date on which they are first marketed. The competent authorities shall take measures to ensure that such animals are permanently marked in such a way as to rule out the possibility of a further premium being granted. (') OJ No L 140, 20 . 5. 1982, p . 32. (*) OJ No L 106, 29 . 4 . 1977, p . 27. (3 OJ No L 140, 20 . 5 . 1982, p . 51 . (4) OJ No L 136, 23 . 5 . 1981 , p . 13 . No L 143/24 Official Journal of the European Communities 20 . 5 . 82 Article 4 They shall ensure that in appropriate cases an amount equal to the premium granted is recovered. Article 8 1 . The premium referred to in Article 1 shall only be granted in respect of animals born and reared in the Community and slaughtered in the United Kingdom. 2. However, the United Kingdom shall grant the premium for animals born and reared there and slaughtered in Ireland provided that proof is furnished that the animals have been slaughtered during the period laid down in Article 3 (2). 1 . The competent authorities in the United Kingdom shall notify the Commission, not later than 10 days after the day on which they come into effect, of the measures taken to implement this Regulation . 2. They shall also : Article 5 (a) each week, notify the Commission of the estimatedamount of the premium for that week ; (b) not later than 15 days after the end of the week to which the notifications referred to in (a) relate, notify the Commission of the number and catego ­ ries of the animals in respect of which entitlement to the premium has been established and of the amount of the premiums actually granted. Article 9 1 . Beef and veal from categories of animals which are eligible in the United Kingdom shall not be bought in by intervention agencies of other Member States . Moreover, beef and veal from animals slaughtered in the circumstances referred to in Article 4 (2) may not be bought in for intervention in the United Kingdom or benefit from the financial advantages provided for in Article 6. 2. If the meat referred to in the first subparagraph of paragraph 1 is offered for intervention in the United Kingdom, an amount equal to the premium applicable on the day of slaughter shall be deducted from the intervention buying-in price. Where the meat bought in by intervention agencies is not in the form of carcases, half-carcases or compen ­ sated quarters, the amount to be deducted shall be that fixed for carcases multiplied by the coefficient used to calculate the buying-in price of meat presented other than as carcases. The amounts recovered by the United Kingdom in the cases referred to in Article 5 (2) and 7 shall be deducted from the expenditure to be borne by the EAGGF, to the extent that expenditure corresponding to such amounts has been charged to the Community. Article 10 The conversion rate to be applied to the amount of the premium shall be the representative rate in force on the day on which the animal to which the premium relates is slaughtered or, where Article 3 (1 ) is applied, on the day on which the animal is first marketed for slaughter.Article 6 Article 11 Ireland and the United Kingdom shall take all neces ­ sary measures to ensure that meat from categories of adult bovine animals eligible for the premium, origi ­ nating in Ireland and intended for consumption in the United Kingdom, receives financial advantages equiva ­ lent to the slaughtering premium. Regulation (EEC) No 1380/81 is hereby repealed. Article 12 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 20 May 1982. Article 7 The competent authorities of the United Kingdom shall take all necessary measures to ensure that the provisions of this Regulation are complied with . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 May 1982. For the Commission Poul DALSAGER Member of the Commission